                          Case 1:21-mj-00559-GMH Document 5 Filed 08/23/21 Page 1 of 1


AD 442 (Rev. 11111) Arrest Warrant



                                             UNITED STATES DISTRICT COURT
                                                                         for the

                                                                 District of Columbia

                        United States of America
                                   v.                                      ) Case: 1:21-mj-00559
                         BLAS SANTILLAN                                    ) Assigned to: Judge Harvey, G. Michael
                                                                           ) Assign Date: 8/10/2021
                                                                           j Description: COMPLAINT WI ARREST WARRANT
                                                                           )
                                Defendant


                                                             ARREST WARRANT
To:         Any authorized law enforcement officer

            YOU ARE COMMANDED to arrest and bring before a United States magistrate judge without unnecessary delay
(name of person to be arrested)                                  BLAS SANTILLAN
who is accused of an offense or violation based on the following document filed with the court:

o     Indictment               0 Superseding Indictment           0 Information         0 Superseding Information                 .N Complaint
o     Probation Violation Petition                 0 Supervised Release Violation Petition       o Violation       Notice          0 Order of the Court

This offense is briefly described as follows:

 18 U.S.C. § 1752(a)(I) - Knowingly Entering or Remaining in any Restricted Building or Grounds Without
 Lawful Authority;
 18 U.S.C. § 1752(a)(2) - Disorderly and Disruptive Conduct in a Restricted Building or Grounds;
 40 U.S.C. § 5104(e)(2)(D)                - Violent Entry and Disorderly Conduct on Capitol Grounds;
 40 U.S.C. § 5104(e)(2)(G)                - Parading, Demonstrating,    or Picketing in a Capitol Building.
                                                                                                                       Digitally signed by G.
                                                                                                                       Michael Harvey
                                                                                                (,           .         Date: 2021.08.10
Date:             08/10/2021                                                                                           10:47:31-04'00'
                                                                                                     Issuing officer's signature


City and state:                                                                     G. Michael Harvey, U.S. Magistrate Judg_e_
                                                                                                       Printed name and title


                                                                        Return

            This warrant was received on           (date)
                                                                                                                                         ~      7
at   (city and state)          C~    tJ   /ejA/)   6A

Date:           ?
                  J
                      h l /~I
                           /

                                                                               J oS-~/'}I    V. -r;;arnr5'~ ~-C?I;;,I4'i~
                                                                                                       Printed name and tifle                   ,-
